DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
claim 21, in the Remarks filed on October 30, 2020, Applicant argues that Figs. 5A, 9, and 15A clearly show a projection 50 with an upper portion having a continuously increasing width that is “taller” than a lower portion of the projection that has a constant width.  The examiner disagrees that such a feature is clearly shown, as the drawings do not clearly and consistently show the upper portion being “taller” than the lower portion. Further, the text of the specification does not state that the upper portion of the projection is “taller” than the lower portion of the projection.  Further, paragraphs [0054] and [0014] that state that the projection is substantially triangular do not further clarify what percent of the height of the projection is defined by the portion of the projection that has a constant width.  
Regarding claim 22, Applicant cites to Figs. 5B and 10 as showing the claimed feature.  The examiner disagrees that such a feature is clearly shown. Further, the text of the specification does not state that the radially outwardly extending walls of the projection are tapered inwardly such that the base of the projection has a smaller circumferential width that the outer surface of the projection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 10, 11, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0018428 (Harper) in view of U.S. Patent Application Publication No. 2013/0211465 (Savage) and U.S. Patent Application Publication No. 2007/0167954 (Sicvol).
Regarding claim 1, Harper discloses a receiving part (10) of a bone anchoring device, the receiving part having a first end (top of 10), a second end (bottom of 10) opposite to the first end, and a central axis (central longitudinal axis of bore 62) extending through the first end and the second end, and comprising: a channel (68) adjacent to the first end for receiving a bone fixation element (14), wherein the channel forms two free legs (66) each having an engagement structure (74/76) for engaging a locking element to lock the bone fixation element in the channel; an outer surface portion (80) that faces away from the central axis; and at least one recess (82) configured to engage an engagement protrusion of an instrument to provide a connection between the instrument and the receiving part, wherein the at least one recess projects radially inwardly from the outer surface portion, is spaced apart axially from the first end of the receiving part (see Fig. 1), and has a circumferential width that is less than a circumferential width of each of the legs (see Fig. 1); wherein the at least one recess comprises a first side wall that faces and is inclined relative to the first end as the first side wall extends circumferentially around the central axis (see marked-up Fig. 1 below) to form a region of the at least one recess that widens as the at least one recess extends axially away from the first end (see marked-up Fig. 1 below).  Regarding claim 4, Harper discloses wherein at least part of the outer surface portion (80) of the receiving part around the at least one projection has a cylindrical contour (see paragraph [0040] and Figs. 1 and 8).  Regarding claim 5, Harper discloses wherein the at least one recess further comprises a second side wall that is inclined towards the first claim 6, Harper discloses wherein the first and second side walls are symmetric with respect to each other about an axis parallel to the central axis (see marked-up Fig. 1 below).  Regarding claim 8, Harper discloses wherein the first and second side walls converge at a tip portion of the at least one recess that faces the first end of the receiving part (see marked-up Fig. 1 below).  Regarding claim 10, Harper discloses wherein the at least one recess (82) is spaced apart circumferentially from the channel (68) (see Fig. 1).  Regarding claim 11, Harper discloses wherein the at least one recess has a third side wall that faces the second end of the receiving part (see marked-up Fig. 1 below).  Regarding claim 13, Harper discloses wherein the at least one recess comprises two recesses (82), with one of the recesses being provided on each of the legs (66) (see paragraph [0039]).

    PNG
    media_image1.png
    377
    878
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    576
    media_image2.png
    Greyscale

Harper discloses the receiving part having a recess that engages a protrusion of an instrument instead of a receiving part having a protrusion that engages a recess of an instrument.  However, Savage discloses a receiving part (150) wherein an outer surface (162) of the receiving part comprises a projection (163) that is configured to engage an engagement recess of an instrument to provide a connection between the instrument and the receiving part (see paragraph [0040]), wherein the at least one projection projects radially outwardly from the outer surface portion (see paragraph [0040] and Fig. 1).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the receiving part and corresponding instrument of Harper to reverse the engagement parts such that receiving part has a projection shaped similarly to the recess of Harper and the corresponding instrument has the recess as such a modification merely involves a reversal of engagement parts, and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).

Regarding claim 21, it would have been a prima facie obvious matter of design choice to have the circumferential width of the projection to continuously widen over a majority of the entire height of the projection as the projection extends axially away from the first end as Applicant has not shown that such a shaped projection provides an advantage or benefit or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a projection.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
claim 22, it would have been a prima facie obvious matter of design choice to have the circumferential width of the outwardly facing surface be greater than a greatest circumferential width of the base as Applicant has not shown that such a shaped projection provides an advantage or benefit or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a projection.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Savage and Sicvol, and further in view of U.S. Patent Application Publication No. 2013/0245705 (McBride ‘705).
Regarding claims 2 and 3, Harper in view of Savage and Sicvol fails to explicitly suggest wherein the at least one projection and the engagement recess of the instrument are configured to engage in a form-fit engagement, wherein the at least one projection has a triangular shape when viewed in a direction perpendicular to the central axis.  However, McBride ‘705 discloses a system including a receiving part (254) and an instrument (30), wherein projections (60/160) and recesses (272) have corresponding shapes and sizes are fit together to engage the receiving part and instrument together (see paragraph [0058]), wherein the projection and recess may have a corresponding polygonal shape (see paragraphs [0037] and [0058]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the projection and recess of Harper in view of Savage and Sicvol to have corresponding shapes and sizes such that they can be form fit together as suggested by McBride ‘705 in order to facilitate secure mating of the instrument and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Savage and U.S. Patent Application Publication No. 2015/0039035 (Kruger).
Regarding claim 9, Harper discloses a receiving part (10) of a bone anchoring device, the receiving part having a first end (top of 10), a second end (bottom of 10) opposite to the first end, and a central axis (central longitudinal axis of bore 62) extending through the first end and the second end, and comprising: a channel (68) adjacent to the first end for receiving a bone fixation element (14), wherein the channel forms two free legs (66) each having an engagement structure (74/76) for engaging a locking element to lock the bone fixation element in the channel; an outer surface portion (80) that faces away from the central axis; and at least one recess (82) configured to engage an engagement protrusion of an instrument to provide a connection between the instrument and the receiving part, wherein the at least one recess projects radially inwardly from the outer surface portion, is spaced apart axially from the first end of the receiving part (see Fig. 1), and has a circumferential width that is less than a circumferential width of each of the legs (see Fig. 1); wherein the at least one recess comprises a first side wall that faces and is inclined relative to the first end 
Harper discloses the receiving part having a recess that engages a protrusion of an instrument instead of a receiving part having a protrusion that engages a recess of an instrument.  However, Savage discloses a receiving part (150) wherein an outer surface (162) of the receiving part comprises a projection (163) that is configured to engage an engagement recess of an instrument to provide a connection between the instrument and the receiving part (see paragraph [0040]), wherein the at least one projection projects radially outwardly from the outer surface portion (see paragraph [0040] and Fig. 1).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the receiving part and corresponding instrument of Harper to reverse the engagement parts such that receiving part has a projection shaped similarly to the recess of Harper and the corresponding instrument has the recess as such a modification merely involves a reversal of engagement parts, and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Harper in view of Savage fails to suggest wherein only a portion of the entire outer perimeter is chamfered. However, Kruger discloses a system including a receiving part (24) and an instrument (16) that together have projections (104) and recesses .  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Savage and Sicvol, and further in view of U.S. Patent Application Publication No. 2008/0140136 (Jackson).
Regarding claim 12, Harper in view of Savage and Sicvol fails to suggest wherein the third side wall is provided with an undercut.  However, Jackson discloses a system including a receiving part (10) with protrusions (tops of 72/74 above undercuts 88/90) wherein each protrusion has a bottom wall that is provided with an undercut (88/90) to facilitate engagement of the projection via a tool (see paragraph [0042]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the receiving part protrusion of Harper in view of Savage and Sicvol to have an undercut in the third side wall as suggested by Jackson in order to facilitate gripping of the protrusion via the tool (see Jackson, paragraph [0042]).  
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Savage and Sicvol, and further in view of U.S. Patent Application Publication No. 2009/0143828 (Stad).
claims 14-19, Harper in view of Savage and Sicvol suggests a system including the receiving part according to claim 1 (see analysis of claim 1 above) and the instrument (Harper, tool, paragraph [0039]).  Harper fails to explicitly disclose the instrument comprising a holding member configured to hold the receiving part, wherein the holding member comprises a first arm and a second arm that are movable relative to each other between an open position in which the receiving part is insertable between the first arm and the second arm, and a closed position in which the receiving part is configured to be held between the first arm and the second arm, and wherein at least one of the first arm or the second arm comprises the engagement recess configured to engage the at least one projection of the receiving part, wherein the holding member is tubular, wherein a guiding channel comprising opposing side walls is formed at an inner wall portion of each of the first and second arms, and wherein the guiding channel extends between a free end of a respective one of the arms and the engagement recess of the respective arm, and is configured to guide the at least one projection to the engagement recess, wherein when the at least one projection is positioned in the guiding channel, the arms are expanded into the open position, and wherein when the at least one projection is received in the engagement recess, the arms assume the closed position, wherein a bottom surface of the guiding channel is inclined with respect to a central axis of holding member, and wherein the inner wall portion of the arms is provided with a cylindrical contour which mates with a cylindrical contour of the receiving part.  However, Stad discloses a system including a receiving part (108) and an instrument (10), the instrument comprising a holding member (14) configured to hold the receiving part, wherein the holding member .  
Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are moot in view of the new grounds of rejection.
Additionally, regarding claim 21, Applicant argues that the feature of claim 21 provides an arrangement that would provide for various design advantages, such as a more vertically compact projection design and a quicker final engagement after full alignment.  However, these advantages are not described or recognized in the originally filed specification, and are not supported by evidence in the record that rebuts the prima facie case of obviousness.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20100179602-A1 (Dauster) discloses a bone anchor receiver and surgical tool with complementary engagement parts.
US-20060293692-A1 (Whipple) discloses a bone anchor receiver and surgical tool with complementary engagement parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773